DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/21/2020, 05/20/2021, and 07/19/2021 have been considered by the examiner.

Claim Objections
Claim 6 is objected to because of the following informalities:  
“position information corresponding map expression data or a map” should read “position information corresponding map expression data of a map”
“position information corresponding map expression data” should read “position information corresponding to map expression data”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
A map expression data storage unit in claims 1 and 10-12
A receiving unit in claims 1, 7, 9, and 11-12
A data acquiring unit in claims 1-3 and 7-12
A second data acquiring unit in claims 7-9
A transmitting unit in claims 1-2, 7-8, and 10-12
A sorting unit in claims 2-3
A score acquiring unit in claim 3
A user information storage unit in claim 9
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. After further review of the specifications, it appears that the “receiving unit” are realized by a wireless or wired communication part, but can also be realized by a broadcast receiving part, (See Para. 0083) which recites sufficient structure to perform the claimed function. Furthermore, it appears that the “data acquiring unit”, the “second data acquiring unit”, the “sorting unit”, the “score acquiring unit” are realized by MPUs (microprocessor unit), memories, or the like (See Para. 0084), which recite sufficient structure to perform the claimed function. Furthermore, the “transmitting unit” appears to be realized by a wireless or wired communication part, but can also be realized by a broadcasting part (See Para. 0085), which recite sufficient structure to perform the claimed function.
It appears that the “map expression data storage unit” and the “user information storage unit” are silent in the specifications for disclosing the corresponding structure, material 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. With respect to claims 1, 11, and 12, the claims recite “a map expression data storage unit in which two or more pieces of map expression data expressing a map are stored, the data being associated with one or more attribute values containing region specifying information for specifying a region that is being expressed”, “receives position specifying information for specifying a position from a terminal apparatus”, and “a data acquiring unit that acquires one or more pieces of map expression data associated with region specifying information corresponding to a position specified with the position 
The limitations recited above is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor”, nothing in the claim elements precludes the step from practically being performed in the mind. For example, the limitation “a map expression data storage unit in which two or more pieces of map expression data expressing a map are stored, the data being associated with one or more attribute values containing region specifying information for specifying a region that is being expressed” in the context of the claim encompasses the user memorizing map data information (i.e. a mental process). Furthermore, the limitation “receives position specifying information for specifying a position from a terminal apparatus” in the context of the claim encompasses the user collecting information regarding position information (i.e. data collection is deemed a mental process). Additionally, the limitation “a data acquiring unit that acquires one or more pieces of map expression data associated with region specifying information corresponding to a position specified with the position specifying information” in the context of the claim encompasses a user collecting data regarding a specific position. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – using a processor to perform the recited steps. The 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the step of transmitting information to a terminal apparatus is taught in the primary prior art reference TAKAYAMA EMI JP2016090792A in Para. 0011 “the area information is transmitted to the portable information terminal 50 of the user”. Accordingly, the step of transmitting information to a terminal apparatus is a well-understood, routine, and conventional activity in the field. For these reasons, there is no inventive concept and the claim is not patent eligible.
Claim 12 is rejected because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible 
Claims 2-10 are rejected under 35 U.S.C. 101 as being dependent on a rejected independent claim 1 and for failing to cure the deficiencies cited above.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 7 recites “acquires one or more pieces of map expression data” while lines 2-3 recite “two or more pieces of map expression data expressing a map are stored”. It is not clear to the examiner if the map expression data as recited in line 7 refer to the same map expression data as recited in lines 2-3. The examiner recommends changing line 7 to “acquires the map expression data”. The same rational applies to claims 2-12. Appropriate correction is required.
Claim 1 line 8 recites “region specifying information” while line 4 recites “containing region specifying information”. It is not clear if the region specifying information in line 8 refers to the same region specifying information as recited in line 4. The examiner recommends changing line 8 to “the region specifying information”. The same rational applies to claims 11-12. Appropriate correction is required.
Claim 1 line 8 recites “a position specified with the position specifying information” while line 5 recites “position specifying information for specifying a position”. It is not clear if the position as recited in line 8 refers to the same position as recited in line 5. The examiner recommends changing line 8 to “the position specified with the position specifying information”. The same rational applies to claims 11-12. Appropriate correction is required.
Claim 4 line 2 recites “between position indicated by position specifying information” while claim 1 line 5 recites “position specifying information for specifying a position”. It is unclear if the position as recited in claim 4 refers to the same position as recited in claim 1. Furthermore, it is unclear if the position specifying information of claim 4 refers to the same position specifying information of claim 1. The examiner recommends changing claim 4 to “the position indicated by the position specifying information”. The same rational applies to claim 7 and 10. Appropriate correction is required.
Claim 4 recites “a representative point of map expression data, a scale factor of map expression data, an area of map expression data, and user action information regarding an action of a user to map expression data” while claim 1 line 2 recites “pieces of map expression the map expression data, a scale factor of the map expression data, an area of the map expression data, and user action information regarding an action of a user to the map expression data”. Appropriate correction is required.
Claim 5 recites “based on an operation of a user on map expression data” while claim 4 recites “an action of a user to map expression data”. It is unclear if the “user” and the “map expression data” as recited in claim 5 refers to the same user and map expression data as recited in claim 4. The examiner recommends changing claim 5 to “based on an operation of the user on the map expression data”. The same rational (i.e. for the user) applies to claim 9. Appropriate correction is required. 
Claim 5 recites “from the past to the present”. There exists a lack of antecedent basis for “the past” and “the present” in this limitation in the claim. Appropriate correction is required.
Claim 6 line 4 and 6 recites “a map that is being output by the terminal apparatus” while claim 1 line 3 recites “a map”. It is not clear to the examiner if the map as recited in claim 6 refers to the same map as recited in claim 1. The examiner recommends changing claim 6 to “the map”. Appropriate correction is required.
Claim 6 line 5 recites “place name information”. It is unclear to the examiner what comprises “place name information”.  As currently presented, the claim fails to clearly recite the metes and bounds of the claims, which renders the claims indefinite. The examiner will interpret “place name information” as any information regarding a specified place, including the name of the place. Appropriate correction is required.
the user identifier”. Appropriate correction is required.
Claim 9 line 7 recites “using history information” while claim 9 line 3 recites “history information”. It is unclear if the history information as recited in line 7 refers to the same history information as recited in line 3. The examiner recommends changing line 7 to “using the history information”. Appropriate correction is required.
	
With respect to the claim limitations “map expression data storage unit“ with regard to claims 1, and 10-12  and the limitation “user information storage unit“ in claim 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. It is not clear to the examiner if said claim limitations are geared towards hardware structures of the device/server or if they are geared towards software codes or blocks. The metes and bounds of the claimed limitations are vague and ill-defined which renders the claims indefinite. Furthermore, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being dependent on a rejected independent claim 1 and for failing to cure the deficiencies as recited above.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAKAYAMA EMI JP2016090792A (henceforth Takayama).

	Regarding claim 1,
	Takayama discloses:
An information processing apparatus (See Para. 0007, “an area information providing apparatus”) comprising: a map expression data storage unit in which two or more pieces of map expression data expressing a map are stored, the data being associated with one or more attribute values containing region specifying information for specifying a region that is being expressed;  (See Para. 0011, “When the area information providing device 10 acquires position information (that is, current location information) from the portable information terminal 50 
a receiving unit that receives position specifying information for specifying a position from a terminal apparatus; 
(The position information terminal 50 acquires the longitude and latitude of the current position as position information through a GPS and in addition receives the map data and the area information provided by the area information providing device 10. (See Para. 0014))
a data acquiring unit (area information providing device 10) that acquires one or more pieces of map expression data associated with region specifying information corresponding to a position specified with the position specifying information, from the map expression data storage unit; and a transmitting unit that transmits the one or more pieces of map expression data acquired by the data acquiring unit, to the terminal apparatus.


 	Regarding claim 2,
	Takayama Emi discloses:
further comprising: a sorting unit that, in a case in which there are two or more pieces of map expression data acquired by the data acquiring unit, sorts the two or more pieces of map expression data, using one or more attribute values associated with each of the two or more pieces of map expression data, wherein the transmitting unit transmits the two or more pieces of map expression data sorted by the sorting unit, to the terminal apparatus.


Regarding claim 3,
	Takayama Emi discloses:
further comprising: a score acquiring unit that, in a case in which there are two or more pieces of map expression data acquired by the data acquiring unit, acquires a score of each of the two or more pieces of map expression data, using one or at least two attribute values associated with the map expression data, wherein the sorting unit sorts the two or more pieces of map expression data, using the score as a key.
(See Para. 0025, “The display priority information storage unit 121 stores the display priority set to the facility or the like. The display priority is, for example, predetermined numerical data to be referred to in determining the display target and the display priority order, and a facility with a high display priority is preferentially displayed on the display unit of the portable information terminal 50 (For example, a facility with a high display priority is arranged and displayed on the upper side of the display unit of the portable information terminal 50). In addition, facilities and the like whose display priority is lower than a predetermined value are excluded from transmission targets (display targets).” And in Para. 0026, “Further, the display target determining unit 122 simultaneously determines which of the facilities to be displayed is to be displayed on the display unit of the portable information terminal 50 (that is, it functions as a display priority order determining unit)”. A score obtaining section is provided, when there are more than two map performance data acquired by the data acquisition unit, for the two or more map performance data, scores are obtained using one or more attribute values corresponding to the map performance data, and the ranking section ranks (i.e. display priority) the two or more map performance data by using the scores as a ranking key.)


	Takayama Emi discloses:
wherein the one or more attribute values are one or more out of a distance between position indicated by position specifying information and a representative point of map expression data, a scale factor of map expression data, an area of map expression data, and user action information regarding an action of a user to map expression data.
(See Para. 0069, “In the upper right part of FIG. 9, facilities etc. which can be selected as a display object are shown as an example. In the upper right part of FIG. 9, facilities and the like shown in white (station, book (bookstore) in FIG. 9) indicate facilities and the like selected as a display target by the user. In the lower part of the right side of FIG. 9, the area information provided by the area information providing apparatus 10 is displayed with a facility or the like with a high display priority arranged on the upper side. In the example shown in FIG. 9, the station is displayed above the book (bookstore) because the display priority order of the station is higher than that of the book (bookstore). In the lower right part of FIG. 9, the user selects a triangle to make the second candidate (in the example shown in FIG. 9, the second closest to the mesh including the current location) for each facility (station, book (bookstore)) Stations located at a distance, books (bookstores), and third candidates can be displayed. Moreover, these area information can also be output as voice in the portable information terminal 50.” The display object includes a facility within a preset distance from the current location grid (equivalent to the 

Regarding claim 5,
	Takayama Emi discloses:
wherein the user action information is either history information based on an operation of a user on map expression data from the past to the present, or current information based on a current operation of a user on map expression data.
(See Para. 0069, “In the example shown in FIG. 9, the station is displayed above the book (bookstore) because the display priority order of the station is higher than that of the book (bookstore). In the lower right part of FIG. 9, the user selects a triangle to make the second candidate (in the example shown in FIG. 9, the second closest to the mesh including the current location) for each facility (station, book (bookstore)).” The user action information is current information based on a current operation of a user (i.e. the user is doing the selecting) on map expression data. 

Additionally in Para. 0024, “The attribute information acquisition unit 118 acquires unique information about the user set by the user in the portable information terminal 50, for example, information such as the gender, age, residence, job type, and hobbies of the user. The action pattern analysis unit 119 analyzes the action pattern of the user from the position information (that is, the action history of the 

Regarding claim 6,
	Takayama Emi discloses:
wherein the position specifying information is any of current position information indicating a current position at which the terminal apparatus is located, position information corresponding map expression data or a map that is being output by the terminal apparatus, position information specified with place name information accepted by the terminal apparatus, map expression data or a map that is being output by the terminal apparatus, and place name information accepted by the terminal apparatus.
(See Para. 0011, the area information providing device identifies a mesh containing the current location when acquiring the location information from the portable information terminal held by the user (i.e. current position information indicating a current position at which the terminal apparatus is located.))

Regarding claim 7,
Takayama Emi discloses:
further comprising: a second data acquiring unit (mesh data storage unit, Para. 0020) that, after the receiving unit receives position specifying information, acquires one or more pieces of map expression data satisfying a predetermined condition, wherein the transmitting unit transmits part or all of the one or more pieces of map expression data acquired by the second data acquiring unit, to the terminal apparatus.
(See Para. 0011. A user sets a facility for displaying an object in a portable information terminal, an area information providing device acquires mesh data satisfying a predetermined condition from grid data stored in a mesh data storage unit (See Para. 0020), extracts grid data to be selected, and transmits area information to the portable information terminal. Further see Para. 0032. In the mesh storage section shown in FIG. 3B, a plurality of convenience stores (corresponding to a plurality of map presentation data having a predetermined relationship with attribute values of the map presentation data) located within a predetermined distance from the grid including a current location are stored in order of distance from the grid.  The grid data is acquired from the mesh data stored in the grid data storage unit based on a predetermined condition, and data that may be required by the user is selected as the display data (See Para. 0032-0033).)

Regarding claim 8,
	Takayama Emi 
wherein the second data acquiring unit acquires one or more attribute values of map expression data transmitted by the transmitting unit to the terminal apparatus, and acquires one or more pieces of map expression data 5Application No. Not Yet AssignedDocket No.: 097517-0045 Amendment dated February 21, 2020 Preliminary Amendment corresponding to an attribute value having a predetermined relationship with the one or more attribute values
(See Para. 0032, “mesh data is selected based on predetermined conditions” and “A mesh data storage unit 111 shown in the left view of FIG. 3B is a convenience store (A store, B store, C store, D store, E, etc.) located within a predetermined distance from the mesh including the current location (for example, the center of the mesh). Stores, F stores, G stores,... N stores) are stored, for example, in the order in which the distances from the mesh are close.”)

Regarding claim 9,
	Takayama Emi discloses:
a user information storage unit in which one or more pieces of user information having a user identifier for identifying a user and history information regarding an operation of the user on map expression data are stored, wherein the receiving unit receives a user identifier as well, and the second data acquiring unit acquires one or more pieces of map expression data, using history information paired with the user identifier received by the receiving unit.’
(See Para. 0024, “The attribute information acquisition unit 118 acquires unique information about the user set by the user in the portable information terminal 50, the action history of the user) stored in the position information storage unit 108. The display priority information storage unit (display priority information storage unit 120 stores the attribute information acquired by the attribute information acquisition unit 118 and the analysis result analyzed by the action pattern analysis unit 119 in association with the user ID Storage device).” An information related to user attribute information and user action history of the user are stored (i.e. a user information storage unit that stores user information having a user identifier that identifies a user).)

Regarding claim 10,
	Takayama Emi discloses:
wherein the map expression data is contained in a file, two or more pieces of map expression data are contained in one file, the data acquiring unit acquires one or more files containing map expression data associated with region specifying information corresponding to a position specified with the position specifying information, from the map expression data storage unit, and the transmitting unit transmits the one or more files acquired by the data acquiring unit, to the terminal apparatus.
(See Para. 0011. Data is contained in a type of file in order to acquire and transmit data.)

Regarding claim 11,
	Takayama Emi discloses the same limitations as recited above in claim 1.

Regarding claim 12,
	Takayama Emi discloses the same limitations as recited above in claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murata et al.
Inokuchi et al. US20040080510A1 dicloses an information display system for making a computer display objects including position information on an electronic map, the information display system including: a database in which objects including position information and attribute information different from the position information are stored; an electronic map storage section in which the electronic map is stored; a set forming section which forms at least a certain number of sets of objects positioned in proximity with each other and including a set of objects by selecting the objects including a certain number of designated sorts of the attribute information within a predetermined distance; an arrangement for selecting the objects contained in each of the sets by locating position coordinates in the electronic map on which display is performed, displaying the selected objects according to the designated attributes of the selected objects while assigning an indicating figure corresponding to the pair of the objects, and designating position coordinates for the objects and the indicating figure to be displayed (See Para. 0010).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669